BlacKbubN, J.:
This is a suit to recover from the defendant Miller and his bondsmen on a balance claimed to be due from him. This claim is based upon a'certificate of the postmaster general made upon the authority conferred upon him by the following provision of law: “That, in any case, when the postmaster general shall be satisfied that a postmaster has made false return of business, it shall' be *32within bis discretion to withhold commissions on such returns, and to allow any compensation that, under the circumstances, he may deem reasonable. 20 St. at Large, p. 141. The plaintiff offered in evidence the following certificate of the postmaster general: “Post-Office Department. Office of the Postmaster General. (Order No. 477.) Washington, D. C., October 13, 1887. Being satisfied that David Miller, P. M., has made false returns at the postoffice at said place during the period from October 1, 1880, to June 30, 1886, in order to increase his compensation beyond the amount he would be justly entitled to have by law, now, in exercise of a discretion conferred by an act of Congress -entitled, cAn act making appropriations for the services for the postoffice department for the fiscal year ending June 30, 1879, and for other purposes/ approved June 17, 1878, I hereby withhold commissions on the returns aforesaid, and allow as compensation in place of such commissions, and in addition, the box rent, deemed by me, under the circumstances, to be reasonable, during the period aforesaid, at the rate of $10 per quarter; and the auditor is requested to adjust his accounts accordingly. A. E. Stevenson, Acting Postmaster General.” The plaintiff also offered in evidence the bond' of the defendant; also, the adjusted accounts made by the auditor, which show an indebtedness. This evidence was objected to, and objection overruled. The plaintiff rested. The defendants moved the court to direct the jury to return a verdict for the defendants. The court overruled the motion as to the defendant Miller, and sustained it as to the other defendants. The defendant then offered to prove that he had gone out of office in 1886, and had a full settlement with the department in 1886, in which the department was found indebted to him in the sum of over five dollars, which was paid him. This testimony was not allowed to go to the jury. The defendant rested, and the court instructed the *33jury to find a verdict for plaintiff against tbe defendant Miller for tbe sum shown due by the auditor’s readjusted account. Afterwards a motion was made by tbe defendant to set aside tbe verdict and for a new trial. Tbe court granted tbe motion, and from the order granting a new trial this appeal is taken.
We think the court committed no error in granting a new trial; for be had erred in excluding tbe testimony of the settlement made by tbe defendant with tbe department after be went out of office, and years before tbe certificate of tbe postmaster general as to bis supposed delinquencies. It will be noticed that the statute uses the word “withhold.” That cannot be withheld that has already been given. Tbe government settled with the defendant, and found there was due him the sum of five dollars and a few cents, and paid him. More than a year after the postmaster general made the certificate given in evidence. Now it is claimed that the government had a right to recover against the defendant because the postmaster general certified that he had become satisfied that the defendant made false returns of the business of his office to increase his compensation, and ordered a readjustment of the accounts, and the readjusting of the accounts found the defendant owing the government over $200; and this was all done without any notice to the defendant, or giving Mm any opportunity to be' heard on the charges of fraud. The plaintiff made no proof of the fraud, nor had the defendant any opportunity to meet the charge. We think no man can be found guilty of a fraud against the government, on the mere certificate of any officer of the government, even if a statute of the Congress authorizes it. Such statute is in violation of natural right, and of that clause of the constitution that provides that a man cannot be deprived of life, liberty or property without due process of law; for it is not due *34process to find a man guilty of a fraud without any evidence whatever of his guilt. We think the true interpretation of the statute is that before the final adjustment of any postmaster’s accounts, the postmaster general, if he becomes satisfied that the postmaster has made false returns to increase his compensation, may withhold- the compensation allowed by law, and allow him such compensation as may seem right; and even then the postmaster should be entitled to a hearing on the charge of fraud against him. But after his accounts have been finally adjusted, and his compensation been allowed him, the postmaster general cannot withhold his compensation — for he has nothing to withhold — and cause a readjustment of the accounts, and on such restated account and the certificate of the postmaster general, without other evidence, recover against the postmaster for any balance such 'readjusted account may show due the government. In such case the fraudulent returns should be charged and proved as in any case where the charge of fraud is the basis of recovery; for fraud must be proved, — it is never presumed; and this rule applies to the government as well as to individual litigants.
In this case the court erred in instructing the jury to find for the plaintiff on the certificate of the postmaster general and the restated account of the department, without requiring other evidence, and therefore properly granted a new trial. These views are supported by the case of U. S. v. Hutcheson, 39 Fed. Rep. 540. The judgment of the court below is affirmed.
Zane, C. J., akd Minee, J., concurred.